DETAILED ACTION
Response to Amendment
Applicant's amendment and response, submitted May 25, 2021, has been reviewed by the examiner and entered of record in the file.  As such, claim 1 has been amended, claim 14 is cancelled, and claim 35 is newly added.
Status of the Claims
Applicant previously elected (1) gemcitabine as the chemotherapeutic agent, (2) colon cancer as the single cancer to be treated, and (3) sequential administration.  
Claims 1-9, 11, 12, and 15 are readable on the elected species. Claims 10, 13 and 16, as well as the non-elected chemotherapeutic agents and non-elected cancers of claims 1-12, and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Newly submitted claim 35 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
As such, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
	Group I, claim(s) 1-13 and 15-16, drawn to a pharmaceutical composition.
	Group II, claim 35, drawn to a method of using the invention of Group I.

	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of Group I is a composition comprising 6--naltrexol.  The composition of claim 1 does not present a contribution over the prior art, in view of Dalgleish et al (US 2016/106832 A1) the technical feature of instant claim 1 is not novel (does involve an inventive step).  Specifically, Steffens et al teach a solid pharmaceutical dosage form (paragraphs [0023 and [0086]]) comprising 6--naltrexol (see paragraph [0053]). As such, Group I does not share a special technical feature with the instant claims of Group II.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.

withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on August 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

9.	Claims 1-9, 11, 12 and 14 were previously rejected under 35 U.S.C. 112(a), as lacking enablement for a pharmaceutical composition comprising 6--naltrexol or a pharmaceutically acceptable salt thereof for the treatment of any/all types of cancer, in conjunction with a chemotherapeutic agent.
	Upon further consideration of the amendments, in which Applicant narrowed the scope of the cancers to be treated to colon cancer, breast cancer and lung cancer, and limited the chemotherapeutic agent to an antimetabolite chemotherapeutic agent or an alkylating chemotherapeutic agent, Applicant’s arguments are persuasive and the enablement rejection is withdrawn.
	
Previous Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

11.	Claims 1-9, 11, 12, 14 and 15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Steffens et al, EP 1479381 A1.
	Claim 14 is cancelled.  
	Claim 1 is amended.
12.	In view of Applicant’s amendatory changes, claims 1-9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens et al, EP 1479381 A1, in view of Schoenhard, U.S. 2003/0139352 A1.
Claim 1, as amended, is directed to a pharmaceutical composition in solid dosage form comprising from 0.01 mg to 50 mg per tablet of 6--naltrexol or a pharmaceutically acceptable salt thereof, in the treatment of colon cancer, breast cancer or lung cancer (more specifically colon cancer (claim 15)) in conjunction with a chemotherapeutic agent (more specifically an antimetabolite (claims 11 and 12), even more specifically gemcitabine), for separate, sequential, or simultaneous administration, more specifically sequentially (claims 6-8)).
	As further recited by claims 2-5 and 9:
	(a) wherein 6--naltrexol is to be administered in an amount effective to increase 		       the expression of BAD by at least 5%, or at least 10%, or at least 20% or at 		       least 30% or at least 40%, relative to a control (claim 2); and
	(b) wherein the 6--naltrexol is to be administered in an amount effective to 		       increase the blood plasma concentration of 6--naltrexol to from 0.34 			       ng/ml to 3,400 ng/ml, or greater (claim 3); and
	(c) wherein the 6--naltrexol is to be administered in an amount effective to 		      increase the blood plasma concentration of 6--naltrexol to from 34 ng/ml 	    	      to 3,400 ng/ml, or greater (claim 4); and
	(d) wherein the 6--naltrexol is to be administered in an amount effective to 		       increase the blood plasma concentration of 6--naltrexol to from 340 			       ng/ml to 3,400 ng/ml (claim 5); and
	(e) wherein the chemotherapeutic agent is to be administered once the level of 		      expression of BAD is increased by at least 5% relative to a control (claim 9).
	Steffens et al teach a solid pharmaceutical dosage form (paragraphs [0023 and [0086]]) comprising 6--naltrexol (see paragraph [0053], claim 14) and a pharmaceutically acceptable excipient (column 8, lines 25-59) in solid dosage form, in particular a tablet (see paragraph [0078]). 
	As such, Steffens et al teach and recite a solid pharmaceutical dosage form comprising 6--naltrexol or a salt thereof in tablet form, but do not explicitly disclose the recited dosage amount of from 0.01 mg to 50 mg per tablet or the future intended use “in the treatment of cancer in conjunction with a chemotherapeutic agent, wherein the cancer is selected from the group consisting of colon cancer, breast cancer and lung cancer and wherein the chemotherapeutic agent is selected from the group consisting of a class of antimetabolite chemotherapeutic agents and a class of alkylating chemotherapeutic agents.”
	However, Schoenhard discloses a combination of an anti-tumor agent (including an alkylating agent or antimetabolite (see paragraph [0047]), with an opioid inhibitor of the ABC drug transporter/opioid analog, including 6-beta-naltrexol (see Figures 1 and 2 and see Example 6 at page 12), for use in cancer patients (see paragraphs [0012]-[0014]). Schoenhard teaches that the anti-tumor agent and the opioid drug transporter inhibitor can be administered simultaneously or sequentially (see page 4, paragraph [0040]).
	Regarding the recited dosage of 6--naltrexol per tablet (0.01 mg to up to 50 mg), the amount of active ingredient is a result-effective variable. Schoenhard teaches dosage of opioid receptor antagonist in 50 mg dosage forms, (see paragraph [0036]) in solid composition such as a tablet (see paragraphs [0050]-[0051]). Thus, it would have been customary for one of skill in the art to determine the optimal dosage amount in order to In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Claims 2-5 and 9 are drafted in terms of the intended outcome of the administration of the composition of claim 1: “wherein 6--naltrexol is to be administered in an amount effective to increase the expression of BAD by at least 5%…” or “...wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol,” or “wherein the chemotherapeutic agent is to be administered once the level of expression of BAD is increased by at least 5%.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). 
	As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  In the instant case, the “increase in expression of BAD” by a certain amount as recited by claims 2 and 9 and “increase in blood plasma concentration of 6--naltrexol” by a certain amount as recited by claims 3-5 are merely latent properties or results of administering 6--naltrexol as 
	As such, the claims are rejected as prima facie obvious.

Applicant’s Response 
12.	Applicant traverses the obviousness rejection, arguing that Steffens et al. is directed to drug formulations of matrix-based compositions that are designed for immediate release to treat pain (i.e., the rapid relief of pain) while preventing easy extraction of the active ingredient (e.g., opioids) (see, e.g., paragraph [0025], [0085]). Applicant contends that the pharmaceutical composition of Steffens et al. may also comprise 6BN, but there is no teaching of the treatment of cancer, likewise, there is no disclosure of using the composition in combination with a chemotherapeutic agent. 	Applicant argues that there is no disclosure of the low dose of 6BN, and that one  skilled in the art would not be motivated to use 6BN, let alone a low dose of 6BN since the invention of Steffens et al. is directed to a totally different indication (i.e., pain) and different population (i.e., those suffering from pain).  Applicant submits that one of skill in the art would recognize that according to Steffens et al. that their composition is used to treat pain and thus one would not want to administer a low dose that does not "relieve the pain" since this would defeat the compositions and invention of Steffens et al.  Applicant alleges that the result-effective Attorney's Docket No. Page 9 of 9variable of dosage would be for rapid and effective pain relief, which is indicative of a high-dose active ingredient, such that a low dose would be non-effective dose for pain relief and would be counter intuitive to the disclosure of Steffens et al. 

Response to Arguments
13.	Applicant's arguments have been fully considered but they are not persuasive. 
	The instant claims are drafted in terms of the intended consequence of the administration of a solid pharmaceutical composition comprising 6BN: “...in the treatment of cancer in conjunction with a chemotherapeutic agent.” However, a claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the increase in expression of BAD “in the treatment of cancer” is considered a latent property of the composition disclosed by Steffens et al and the alleged unexpected result does not confer patentability.
	While it is acknowledged that the discovery of a new use for an old composition or structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (See In re Hack, 245 F.2d 246 (CCPA 1957), when the claims are merely directed to the unknown properties or results of that composition or structure, then the claim is anticipated (See In re May, 574 F.2d 1082 (CCPA 1978).  
	As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  In the instant case, the increase of BAD expression by a certain amount is merely a property or result of 
	As such, the claims are rejected as prima facie obvious.
 
 
Conclusion
14.	In conclusion, claims 1-13, 15, 16 and 35 are present in the application, and claims 10, 13, 16 and 35 are presently withdrawn from consideration as directed to non-elected subject matter.  Claims 1-9, 11, 12, and 15 are rejected. No claim is currently allowable.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611